Garrison, J.
(dissenting).
If it be conceded that the Vineland Light and Power Company is mistaken in its contention that it is the legal owner of the franchises of the yineland Gaslight Company under color of which it has been and still is rendering the public service for which that company was incorporated, I am of opinion that the temporary opening of a street in the performance of that supposed duty and in the public interest is not such an irreparable injury or such a public nuisance as presents a proper case for interference by a court of equity.
“If a mistake has been made by the company,” said Chancellor Vroom in Attorney-General v. Stevens, 1 N. J. Eq. (Sax.) 369-385; 22 Am. Dec. 526, “acting without fraud or corrupt intent but seeking to comply with the requisitions of law, it does not present a proper case for the interference of this court by the extraordinary remedy of injunction.”
In Morris and Essex Railroad Co. v. Attorney-General, 20 N. J. Eq. (5 C. E. Gr.) 530, the chancellor had held that the defendants were not authorized to lay their track upon the street, and granted the injunction applied for by the information. Upon appeal this was reversed. Justice Depue, in delivering the opinion of this court, said: “It must not be overlooked that the defendants are engaged in a public work, by the completion of which the public interests will be greatly advanced. The injunction by which the progress of the work is arrested must not only cause great injury to the defendants, but also is the occasion of great inconvenience to the public.”
In the case of Allen v. Freeholders of Monmouth County, 13 N. J. Eq. (2 Beas.) 68, it was held “that, although a bridge which was being erected over navigable waters without competent authority was technically a nuisance, yet as it was being built in good faith, and for the public benefit, a court of equity would not restrain its erection even on an information by the attorney-general in behalf of the public.” Morris and Essex Railroad Co. v. Attorney-General, 20 N. J. Eq. (5 C. E. Gr.) 530.
In Attorney-General v. Delaware and Bound Brook Railroad Co. the court said: “There is still another consideration con*720straining me to the conclusion at which I have arrived. The defendants have acted bona fide under what they believed to be sufficient legislative authority. They have expended a very large sum of money in their enterprise. * * * The defendants have been permitted to make their immense expenditure upon their enterprise in the confidence of their convictions that they possessed all requisite legislative authority without even a word of protest or remonstrance. Under such circumstances, equity will refuse to aid even to the state, leaving it to its remedy at law.” Attorney-General v. Delaware and Bound Brook Railroad Co., 27 N. J. Eq. (12 C. E. Gr.) 1.
Conformity to the views thus expressed by chancellors and by equity judges in this court requires that we reverse the decree in the present case, which more than any of those cited is inopportune for interference by the injunction power of the court of chancery. The statute that granted the charter of the original gas company was enacted in the interest of the public. The statutes that were enacted to prevent the lapsing of these public service franchises had the same interest in view. The new corporations that were authorized and capacitated to continue such franchises were conceived in the same spirit. The present corporation is in form and effect identically such a corporation. The technical flaw in its mode of organization is technical merely, and does not appeal to a court of equity. The only matter we are asked to decide is a sharp legal point about which, if mistake was made, it was made upon the advice of conscientious and eminent counsel years ago, and now raises after acquiescence, expenditure of money and years of acceptable performance of a public duty.
The overt act with which the defendant is charged at this late day is that of continuing to serve the public interests that 'all the statutes referred to were enacted to subserve. In its most heinous aspect the defendant’s defence consists in opening up the soil of the highway to lay a gas pipe — a matter of a few inches in point of depth and of a few hours in point of time, by which no substantial injury to the public is done, and by which no member of the public is even pretended to be injured. On the other hand, the injunction we are asked to approve will be a *721grievous hardship to the very public in whose name alone it is or can be demanded. Its effect will be to deprive an entire community of a convenience of modern life necessary to its comfort, and all but essential to its safety. This must be the result of our decision, unless indeed there be a business competitor of the-defendant waiting to avail itself of our decision of the sharp-legal point involved. The case does not show that there is such a competitor, hence we are not to assume that there is; but,, if there is, it does not constitute a public in whose interest we should disregard the interests of the real public, and depart from the salutary and well-considered declarations with which this memorandum is prefaced. The case is peculiarly one where a court of equity should decline to interfere.
For affirmance- — The Chancellor, Ohiee-Justioe, Reed, Trenci-iard, Bergen, Vredenburgi-i, Vroom, Gray, Dill — 9.
For reversal — Garrison, Swayze, Bogert, Green — 4.